Case 3:19-cv-01376-DMS-WVG Document 49 Filed 04/19/21 PageID.441 Page 1 of 2




 1   Kirsten Worley, Bar No. 222513
     worleyk@higgslaw.com
 2   Meredith King, Bar No. 280043
     kingm@higgslaw.com
 3   HIGGS FLETCHER & MACK LLP
     401 West “A” Street, Suite 2600
 4   San Diego, California 92101-7913
     Telephone: 619.236.1551
 5   Facsimile: 619.696.1410
 6   Timothy Woodward, Bar No. FL 486868
     twoodward@shutts.com
 7   William Woods, Bar No. FL 93655
     Admitted Pro Hac Vice
 8   SHUTTS & BOWEN LLP
     4301 West Boy Scout Boulevard, Suite 300
 9   Tampa, FL 33607
     Telephone: (813) 227-8150
10   Facsimile: (813) 227-8219
11   Attorneys for Defendant and Counterclaimant
     JADA BUILDERS, INC.
12

13                       UNITED STATES DISTRICT COURT
14                     SOUTHERN DISTRICT OF CALIFORNIA
15   CUSTOM CABS, INC., a California               Case No. 3:19-cv-01376-DMS-WVG
     corporation,
16                                                 ORDER GRANTING JOINT
                             Plaintiff,            MOTION AND DISMISSING
17                                                 CASE PURSUANT TO
     v.                                            SETTLEMENT AGREEMENT
18
     JADA BUILDERS INC., a Barbados
19   corporation;
20                           Defendants.
21
      AND RELATED COUNTERCLAIMS.
22

23

24            The Court having reviewed and considered the JOINT MOTION FOR
25   ENTRY OF AN ORDER DISMISSING THIS CASE WITH THE COURT filed by
26   Plaintiff and Counter-defendant Custom Cabs, Inc. (“CCI”) and Defendant and
27   Counter-claimant JADA Builders, Inc.’s (“JADA”) and the entire record, and good
28   cause appearing, HEREBY ORDERS:
                                              1
                   ORDER DISMISSING CASE PURSUANT TO SETTLEMENT AGREEMENT
     10185713.1
Case 3:19-cv-01376-DMS-WVG Document 49 Filed 04/19/21 PageID.442 Page 2 of 2




 1            1.   The parties’ Joint Motion is GRANTED;
 2            2.   This order is entered pursuant to the parties’ Settlement Agreement and
 3   Mutual Release (“Agreement”), which is attached hereto as Exhibit 1 and is
 4   incorporated into this Order by reference;
 5            3.   All claims asserted by CCI against JADA in this proceeding are
 6   dismissed without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(ii) and (a)(2);
 7            4.   All claims asserted by JADA against Defendant Hudson Insurance
 8   Company in this proceeding are dismissed without prejudice pursuant to Fed. R.
 9   Civ. P. 41(a)(1)(ii) and (a)(2);
10            5.   All claims asserted by JADA against CCI in this proceeding are
11   dismissed without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(ii) and (a)(2);
12            6.   As is provided in the parties’ Agreement, this Court shall retain
13   jurisdiction over CCI and JADA to enforce the Agreement and shall retain
14   jurisdiction to reinstate this case nunco pro tunc to the date of the Joint Motion to
15   issue any order which the Court determines is standard, appropriate, reasonable, fair,
16   just, or equitable, including, but not limited to, entry of a Stipulated Judgment upon
17   CCI’s default; and
18            7.   The Court is directed to administratively close this case until a motion,
19   if any, is brought pursuant to the parties’ Agreement to enforce its terms.
20
              IT IS SO ORDERED.
21
     Dated: April 19, 2021
22

23

24

25

26

27

28
                                               2
                    ORDER DISMISSING CASE PURSUANT TO SETTLEMENT AGREEMENT
     10185713.1
